Cockrell, J.,
concurring.
Under the decision in the Seegers case the legislature has the power to penalize a common carrier for failure to pay damages for freight injured or lost and the amount of the penalty imposed by the act under consideration would seem to be within constitutional limits.
My doubt as to the validity of the act rests upon the failure to penalize the claimant for making an exorbitant demand. The legislation is not, however, wholly one sided. There is a special privilege granted the common carrier in this: the act suspends the right of action for sixty days and should the carrier within that time pay *159the claim, it does so -without any interest, whereas as to other delinquents, the right of action' begins with the demand and interest at the rate of eight per cent, per annum begins also at once, without sixty or other days of grace.
I resolve the doubt in favor of the legislature and vote to sustain the act.